EXHIBIT 10.3
Relocation Agreement between Michael O’Neill and Mentor Corporation dated
October 28, 2008
October 28, 2008
Michael O’Neill
Dear Mike,
Based on the fact that circumstance of the business and the economy has changed
significantly since your start date, we are prepared to make a change to your
initial relocation offer.
Every effort was made to evaluate your personal situation in light of the
business need. As you know, it is imperative that you, as an executive, make the
commitment to reside in the Santa Barbara area, at least Monday through Friday.
To facilitate this need, we are prepared to immediately offer you $180,000 as a
lump sum relocation bonus (subject to taxes/withholding). The purpose of this
bonus is to offset the expenses of rent, car rental, travel to and from your
primary residence, etc. after October 31, 2008. No other payment for these
expenses will be covered by the company.
Within 3 years of the above mentioned October 31st date, should you decide to
relocate your primary residence to the company headquarters, you will be
eligible to participate in the Executive Relocation package (lump sum, mortgage
mitigation, etc.) in place at the time of your relocation.
To the extent of any conflict between this letter and your original offer letter
and employment agreement, the terms of this letter shall govern. Please execute
a copy of this letter and return the executed copy to me.
Sincerely,

     
/s/Vicki Chuck
 
Vicki Chuck
   
VP, Global Human Resources
   

Agreed and Acknowledged:

         
/s/Michael O’Neill
 
Michael O’Neill
  October 28, 2008
 
Dated    

 

